Citation Nr: 1233467	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of right hand injury with skin graft.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for residuals of a gunshot wound to the chest, including a residual scar.

6.  Entitlement to service connection for a disability manifested by shortness of breath.

7.  Entitlement to service connection for fatigue, including due to an undiagnosed illness.

8.  Entitlement to service connection for aching joints, including due to an undiagnosed illness.

9.  Entitlement to service connection for muscle cramps, including due to an undiagnosed illness.

10.  Entitlement to service connection for memory loss, including due to an undiagnosed illness.

11.  Entitlement to service connection for residuals of contact dermatitis and pseudofolliculitis barbae.

12.  Entitlement to service connection for residuals of ringworm.

13.  Entitlement to service connection for residuals of sand flea bites.

14.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for amyotrophic lateral sclerosis.

16.  Entitlement to nonservice-connected pension benefits.

17.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to March 1992, which included service in Saudi Arabia.  He is presently incarcerated.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Board remanded the claims to give the Veteran notice of his options for obtaining representation, which since has been done.  Unfortunately, however, still further development of the claims is required before deciding them on appeal, so the Board is again remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

When filing his May 2006 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Member (Veterans Law Judge) of the Board, so a Travel Board hearing.  He also checked the option for a local RO hearing on an attached Appeal Hearing Options form.  A January 2008 letter was sent to him noting that, since he was incarcerated, unless the correctional facility committed to transporting him to the RO for the hearings, scheduling the hearings would serve no purpose.  He was asked to respond in 30 days.  He thereafter submitted a statement requesting a satellite hearing if the technology was available, otherwise to continue processing his appeal.  On the VA Form 8, certification of appeal to the Board, the RO noted that a hearing was requested but not provided because the Veteran was incarcerated and not permitted to travel to the RO.


VA has a duty to properly tailor its assistance to the practical limits of Veterans who are incarcerated, as required by the holding of the U.S. Court of Appeals for Veterans Claims (Court/CAVC) in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In another case the CAVC reiterated its position that incarcerated Veterans "are entitled to the same care and consideration given to their fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood, 1 Vet. App. at 193).  The CAVC cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Wood, 1 Vet. App. at 193.  The CAVC noted that, according to VA documentation, although the claimant requesting the hearing is expected to appear in person, under extenuating circumstances, such as his incarceration, an individual holding power of attorney for him may act as a representative at the hearing.  See M21-1MR, pt.1, ch. 4, sec. 1(i) (2011).

Here, though, the record does not indicate this Veteran-claimant was notified of the availability of alternatives to his personal appearance at the RO in order to obtain the benefits of a hearing.  For this reason, the case again must be remanded.

Also, regarding his claims for nonservice-connected pension benefits and special monthly pension (SMP), after the RO denied these claims in July 2005 he submitted timely notice of disagreement (NOD) in July 2005.  But neither the statement of the case (SOC), nor any subsequent supplemental SOC (SSOC), addressed these claims.  So the Board must remand them, as well, including to give the Veteran opportunity to submit the required Substantive Appeal (VA Form 9 or equivalent statement) to also complete the steps necessary to perfect his appeal of these other claims to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.200; Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Notify the Veteran of the availability of alternatives to his personal appearance at the RO for a hearing due to the extenuating circumstances of his incarceration, such as by having someone else holding a power of attorney for him to act as a representative at the hearing he has requested.  See M21-1MR, pt.1, ch. 4, sec. 1(i) (2011).  And if there is designation of this power of attorney, schedule the hearing with this other person.

2.  Also provide the Veteran and his representative an SOC addressing the denial of the claims for 
nonservice-connected pension benefits and SMP.  Advise them they still need to file a timely Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect the appeal of these other claims to the Board.  See 38 C.F.R. §§ 20.200. 20.202, 20.300, 20.302(b), etc.  Only if they perfect an appeal of these other claims should they be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


